Citation Nr: 0013853	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for headaches, 
depression, ulcers, stomach problems, and anxiety attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 6, 1981 to 
February 2, 1982, and April 6, 1991 to April 20, 1991.  
Service personnel records reflect that she also served as a 
member of the National Guard from January 1985 to September 
1996.  Further dates of active duty and active duty for 
training are not verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision in which service connection 
for PTSD, the residuals of a back injury, and headaches, 
depression, ulcers, stomach problems, and anxiety attacks was 
denied.  The issue of entitlement to service connection for 
headaches, depression, ulcers, stomach problems, and anxiety 
attacks is the subject of a remand immediately following this 
decision.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that she has been diagnosed with PTSD.

2.  The veteran has not presented competent medical evidence 
that she has been diagnosed with a back disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for the residuals of a 
back injury is not well grounded.  38 U.S.C.A. § 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident that occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran contends that she suffers from PTSD and the 
residuals of a back injury, which are the results of her 
active service.  However, the record does not contain any 
competent medical evidence that the veteran has been 
diagnosed with either PTSD or a back disability.

Concerning her claim for service connection for PTSD, the 
veteran testified before the undersigned member of the Board 
in February 2000 that her counselor at the Veterans' Center 
diagnosed her with PTSD.  These records are present in the 
claims file before the Board and reflect only that she has 
been treated for sexual trauma and sexual harassment, 
including symptoms involving problems with sleep, anxiety, 
low self-esteem, feelings of guilt, and stomach problems.  
Statements proffered by her private treating physician, 
Donald B. Goodman, M.D., indicate that she was diagnosed with 
and treated for depression and anxiety.  Yet, the medical 
evidence-including service medical records, the January 1995 
Medical Board Report, and private medical records-does not 
establish that the veteran has been diagnosed with or treated 
for PTSD.

Concerning her claim for entitlement to service connection 
for the residuals of a back injury, the veteran and her 
witness testified in February 2000 that she first injured her 
back in a motor vehicle accident in April 1982, while on 
leave from active duty.  She and her witness testified that 
she continued to complain of and receive treatment for back 
problems during subsequent periods of active duty throughout 
her career with the National Guard.  Corroborating this 
testimony, the veteran's service medical records document a 
history of an April 1982 motor vehicle accident, with 
subsequent treatment for a condition described as low back 
pain.  Her report of medical history at discharge, dated in 
January 1995, notes that clinical test results revealed no 
fractures or other spine abnormality.  Moreover, a January 
1995 Medical Board Report shows she was found unfit for 
continued service in the National Guard due to low back pain 
requiring medication.  Nonetheless, the medical evidence 
fails to establish that she is diagnosed with a current back 
disability.  Statements from Dr. Goodman and another private, 
treating physician, Dan E. Huntley, M.D., show that she was 
diagnosed with low back discomfort in March 1998, and low 
back pain in December 1994 and November 1993.  Yet, the U.S. 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals, hereinafter Court) has held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, cannot in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).

The veteran has presented her own statements and the 
testimony and lay statements of her witnesses regarding the 
presence of PTSD and any back disability resulting from her 
active duty, active duty for training, or resulting from an 
injury incurred during inactive duty for training.  However, 
the record does not show that she or her witnesses are 
medical professionals with the training and expertise to 
provide clinical findings regarding the nature and extent of 
any PTSD or back disability and its etiological relationship 
to any period of active duty, active duty for training, or to 
any injury incurred during inactive duty for training.  
Consequently, the veteran's statements and those of her 
witnesses, are credible concerning her subjective complaints 
and history; but they do not constitute competent medical 
evidence for the purposes of establishing diagnosis of a 
current disability and an etiologically relationship between 
any diagnosed condition and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App.  91 (1993).

As the record does not contain competent medical evidence to 
establish that the veteran has been diagnosed with PTSD or 
with a current back disability, her claims for service 
connection for these conditions are not well-grounded.  

Where a claim is not well-grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5013(a) to advise the claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which VA has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
its obligation in its statement of the case and supplemental 
statements of the case, which informed the veteran of the 
reasons her claims had been denied.  In addition, the RO also 
requested that the veteran furnish medical evidence of 
treatment afforded for her PTSD and back disability in a May 
1997 letter.  Finally, by this decision, the Board informs 
the veteran of the type of evidence needed to make her claims 
well grounded.  Unlike the situation in Robinette, the 
veteran has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make her claims well grounded. 

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(en banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well-
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).

The appellant's representative has argued that VA has 
expanded its duty to assist the appellant by provisions in VA 
Adjudication Manual M21-1, and that the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not a 
substantive rule.  See Fugere v. Derwinski, 1 Vet. App. 103, 
106 (1990).  The representative has not cited to a Court 
decision that holds that the cited portions of M21-1 are 
substantive rules.  Consequently, there is no basis upon 
which to comply with the representative's request in this 
regard.


ORDER

Entitlement to service connection for PTSD and the residuals 
of a back injury is denied.



REMAND

As noted above, the veteran also seeks entitlement to service 
connection for headaches, depression, ulcers, stomach 
problems, and anxiety attacks.

The Board has reviewed the record and finds that further 
development is necessary before the completion of appellate 
action.

The veteran testified in February 2000 before the undersigned 
member of the Board that she believes these conditions are 
the result of long term sexual harassment she endured while 
in the National Guard.  Her private treating physician, Dr. 
Goodman, has proffered statements reflecting that he has 
treated the veteran for, among other things, headaches, 
anxiety, depression, irritable bowel, and recurrent acid 
dyspepsia.  The most recent of these statements, dated in 
March 1998, establishes a nexus, or link, between her anxiety 
and depression and her employment.  In pertinent part, he 
opines:

There is no doubt in my mind that she has 
been anxious and depressed for some time, 
and that circumstances at work and her 
response to those circumstances were in 
some part responsible for exacerbating 
her anxiety.

The veteran's claim presents a difficult scenario in that she 
was employed as a civilian technician and functioned in the 
same job in which she also worked as a National Guardsman 
while on inactive and active duty.  In light of the 
foregoing, the Board finds that VA examination is necessary 
to clarify the veteran's current disability, if any, due to 
sexual harassment while in the active military, naval, or air 
service.  The appellant is hereby notified that it is her 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include the denial of her claim.  38 C.F.R. §§ 3.158, 3.655 
(1999).

The veteran is reminded of the following regulations 
governing the service connection of disabilities that are the 
result of injury or disease incurred during the performance 
of active service, and the result of injury incurred during 
the performance of inactive service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Compensation is paid 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. 
§ 3.6(a) (1999).  Active duty for training in the case of 
members of the Army National Guard or Air National Guard of 
any State includes full-time duty performed under section 
316, 502, 503, 504, or 505 of Title 32 or the prior 
corresponding provisions of law, and authorized travel to or 
from such duty.  38 U.S.C.A. § 101(22)(C),(E) (West 1991); 
38 C.F.R. § 3.6(c)(3),(e) (1999).  Inactive duty for 
training, in the case of a member of the Army National Guard 
or Air National Guard of any State, is training (other than 
active duty for training) under sections 316, 502, 503, 504, 
or 505 of Title 32, or the prior corresponding provisions of 
law.  Such term does not include work or study performed in 
connection with correspondence courses or attendance at an 
educational institution in an inactive status.  38 U.S.C.A. 
§ 101(23) (West 1991); 38 C.F.R. § 3.6(d)(4) (1999).  

This case is REMANDED to the RO for the following actions:

1.  The RO should accord the veteran an 
examination to ascertain the nature and 
etiology of any disability that may be 
the result of sexual harassment the 
veteran suffered in the performance of 
active military, naval, or air service.  
All indicated tests and studies should be 
accomplished.  The claims folder, and a 
copy of this remand, must be made 
available to the examiner for review in 
conjunction with the examination. 

The examiner is requested to make a 
distinction as to that harassment the 
veteran suffered during her employment as 
a civilian and that suffered during the 
performance of active military, naval, or 
air service.  If such a distinction 
cannot be made, the examiner is requested 
to so state (i.e., can the examiner 
attribute any such disability to 
harassment during the performance of 
active military, naval, or air service or 
not).

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear, 
logical and concise manner in the 
examination report.

2.  If the decision remains in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter bet returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	
	Member, Board of Veterans' Appeals


 



